Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This is the first office action on the merits in response to the application filed on 12/18/2019.
Claims 1-21 are currently pending and have been examined.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/18/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Misra (US 20200302450) in view of Song (US 20200151726).

Regarding Claim 19, Misra teaches a non-transitory computer-readable storage medium that includes computer-executable instructions for dynamically optimizing transaction authorization request messages directed to an authorizing party, wherein when executed by a data optimization computing device comprising a processor in communication with a memory device (Paragraph 0018 teaches a computer program product including at least one non-transitory computer-readable medium including program instructions for false decline mitigation is provided that, when executed by at least one processor, cause the at least one processor to: obtain an objective function associated with an issuer system; train a neural network, based on prior transaction data associated with one or more prior transactions, to optimize the objective function; provide the trained neural network; receive transaction data generated, based on one or more case creation (CC) rules, during processing of a transaction associated with an account identifier; process, using the trained neural network, the transaction data to generate an exclude account list including the account identifier; receive subsequent transaction data associated with a subsequent transaction for the account identifier; and authorize, based on the exclude account list and the account identifier, the subsequent transaction for the account identifier without applying one or more real-time decisioning (RTD) rules to the subsequent transaction), the computer-executable instructions cause the processor to: access the historical transaction database to retrieve at least a subset of the plurality of historical transaction records (Paragraphs 0107 and 0111 teach a transaction service provider system performs a process to train a neural network based on prior transaction data to optimize an objective function; transaction service provider system accesses transaction data from one or more databases and/or from one or more systems of transaction processing network; the transaction service provider system may train a neural network for generating an exclude account list, updating or modifying an exclude account list, processing a transaction by comparing an account identifier associated with the transaction to an exclude account list, providing design feedback data to issuer system); analyze the subset of the historical transaction records to generate a set of optimization rules, wherein the set of optimization rules identifies optimal values for an optimized transaction authorization request message, wherein the optimized transaction authorization request message is associated with an improved likelihood of resulting in a positive request outcome (Paragraphs 0107 and 0112-0118 teach the transaction service provider system may process the prior or historical transaction data to change the transaction data into a format that is analyzed and referred to as training data; the transaction service provider system may train and generate a neural network, based on analyzing prior transaction data associated with one or more prior transactions, to optimize the objective function associated with issuer system; the transaction service provider system generates one or more probabilities associated with whether one or more account identifiers should be added to an exclude account list based on a machine learning technique; for example, the neural network model may be designed to receive, as an input, transaction data associated with a transaction of an account identifier, and provide, as an output, a prediction as to the transaction of the account identifier being falsely declined (e.g., as to whether to include the account identifier of the transaction on an exclude account list, etc.); the transaction service provider system validates the neural network model by providing validation data associated with one or more prior or historical transactions, and determining, based on an output of the neural network model, whether the neural network model correctly, or incorrectly, predicted a false decline of the one or more prior or historical transactions); receive a current authorization request message associated with a current payment transaction, the current payment transaction having been initiated with the first merchant, the current authorization request message including a plurality of data fields, each data field including a current input value included in the plurality of data fields of the current authorization request message (Paragraphs 0128, 0110, and 0140 teach the process includes receiving subsequent transaction data associated with a subsequent transaction for an account identifier, wherein the transaction data may include transaction parameters associated with transactions, such as electronic wallet card data, an account identifier, transaction amount, transaction date and time, conversion rate of currency, merchant type, acquiring institution country, PAN country, response code, merchant name/location, type of currency, and/or the like; the transaction service provider system may determine if the account identifier associated with the subsequent transaction is included in the exclude account list associated with issuer system); and retrieve at least a subset of the set of optimization rules (Paragraphs 0129 and 0142 teach the transaction service provider system determines whether to authorize a subsequent transaction using the one or more real-time decisioning (RTD) rules, based on an exclude account list and an account identifier associated with the subsequent transaction; for example, transaction service provider system may determine whether to authorize a subsequent transaction, without applying one or more RTD rules, based on an exclude account list and an account identifier associated with the subsequent transaction; in response to determining that an account identifier is not included in an exclude account list, the transaction service provider system processes a transaction using one or more RTD rules; in such an example, transaction service provider system may, in response to determining that the account identifier is not included in the exclude account list, process the transaction associated with the account identifier that is processed in transaction processing network before (e.g., immediately before, etc.) the subsequent transaction using the one or more RTD rules (e.g., by applying RTD rules created and/or validated by rule validator, etc.)).
However, Misra does not explicitly teach generate an optimized authorization request message for the current payment transaction by applying the subset of the optimization rules to the current authorization request message; and transmit the optimized authorization request message to an authorizing party.
Song from same or similar field of endeavor teaches generate an optimized authorization request message for the current payment transaction by applying the subset of the optimization rules to the current authorization request message (Paragraph 0075 teaches the historical transaction data obtained from the historical data database may be utilized to calculate a risk score for the authorization request message; the operations engine of the processing network computer may be configured to cause the authorization request message to be declined when the risk score equals or exceeds a threshold value; the particular operations performed with the historical transaction data obtained may vary based on the particular type of transactions and context in which the transaction are performed); and transmit the optimized authorization request message to an authorizing party (Paragraphs 0076-0077 teach the operations engine may be configured to forward the authorization request message to another system for further processing; if the authorization request message is forwarded (e.g., due to the risk score being below a threshold value), it may be forwarded to the authorizing entity computer for further processing, wherein the authorizing entity computer may grant or decline the authorization request based on traditional transaction processing associated with authorizing entities).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the base invention in Misra, which teaches using a historical transaction database to train a neural network to mitigate false declines, to incorporate the teachings of Song to generate an optimized authorization request message for the current payment transaction by applying the subset of the optimization rules to the current authorization request message; and transmit the optimized authorization request message to an authorizing party since the authorizing entity computer receives authorization request messages in traditional payment networks.
There is motivation to combine Song into Misra because the operations engine may utilize the historical transaction data from the historical database to calculate a risk score. The risk score may be included independently (i.e., as a broken out, independent value) within a reported risk analysis, or may be consolidated with other risk scores attempting to identify risk based upon any suitable combination of the transaction data of the authorization request message and/or the historical transaction data associated with the account (Song Paragraph 0055). If the risk score equals or exceeds a threshold value, the operations engine may be configured to cause the authorization request message to be declined (Song Paragraph 0075).

Claims 1-3, 8-10, 13-16, 18, and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Misra (US 20200302450) in view of Song (US 20200151726) in further view of Naumann (US 20210243198).

Regarding Claims 1 and 15, Misra teaches access the historical transaction database to retrieve at least a subset of the plurality of historical transaction records (Paragraphs 0107 and 0111 teach a transaction service provider system performs a process to train a neural network based on prior transaction data to optimize an objective function; transaction service provider system accesses transaction data from one or more databases and/or from one or more systems of transaction processing network; the transaction service provider system may train a neural network for generating an exclude account list, updating or modifying an exclude account list, processing a transaction by comparing an account identifier associated with the transaction to an exclude account list, providing design feedback data to issuer system); analyze the subset of the historical transaction records to generate a set of optimization rules, wherein the set of optimization rules identifies optimal values for an optimized transaction authorization request message, wherein the optimized transaction authorization request message is associated with an improved likelihood of resulting in a positive request outcome (Paragraphs 0107 and 0112-0118 teach the transaction service provider system may process the prior or historical transaction data to change the transaction data into a format that is analyzed and referred to as training data; the transaction service provider system may train and generate a neural network, based on analyzing prior transaction data associated with one or more prior transactions, to optimize the objective function associated with issuer system; the transaction service provider system generates one or more probabilities associated with whether one or more account identifiers should be added to an exclude account list based on a machine learning technique; for example, the neural network model may be designed to receive, as an input, transaction data associated with a transaction of an account identifier, and provide, as an output, a prediction as to the transaction of the account identifier being falsely declined (e.g., as to whether to include the account identifier of the transaction on an exclude account list, etc.); the transaction service provider system validates the neural network model by providing validation data associated with one or more prior or historical transactions, and determining, based on an output of the neural network model, whether the neural network model correctly, or incorrectly, predicted a false decline of the one or more prior or historical transactions); receive a current authorization request message associated with a current payment transaction, the current payment transaction having been initiated with the first merchant, the current authorization request message including a plurality of data fields, each data field including a current input value included in the plurality of data fields of the current authorization request message (Paragraphs 0128, 0110, and 0140 teach the process includes receiving subsequent transaction data associated with a subsequent transaction for an account identifier, wherein the transaction data may include transaction parameters associated with transactions, such as electronic wallet card data, an account identifier, transaction amount, transaction date and time, conversion rate of currency, merchant type, acquiring institution country, PAN country, response code, merchant name/location, type of currency, and/or the like; the transaction service provider system may determine if the account identifier associated with the subsequent transaction is included in the exclude account list associated with issuer system); and retrieve at least a subset of the set of optimization rules (Paragraphs 0129 and 0142 teach the transaction service provider system determines whether to authorize a subsequent transaction using the one or more real-time decisioning (RTD) rules, based on an exclude account list and an account identifier associated with the subsequent transaction; for example, transaction service provider system may determine whether to authorize a subsequent transaction, without applying one or more RTD rules, based on an exclude account list and an account identifier associated with the subsequent transaction; in response to determining that an account identifier is not included in an exclude account list, the transaction service provider system processes a transaction using one or more RTD rules; in such an example, transaction service provider system may, in response to determining that the account identifier is not included in the exclude account list, process the transaction associated with the account identifier that is processed in transaction processing network before (e.g., immediately before, etc.) the subsequent transaction using the one or more RTD rules (e.g., by applying RTD rules created and/or validated by rule validator, etc.)).
However, Misra does not explicitly teach generate an optimized authorization request message for the current payment transaction by applying the subset of the optimization rules to the current authorization request message; and transmit the optimized authorization request message to an authorizing party.
Song from same or similar field of endeavor teaches generate an optimized authorization request message for the current payment transaction by applying the subset of the optimization rules to the current authorization request message (Paragraph 0075 teaches the historical transaction data obtained from the historical data database may be utilized to calculate a risk score for the authorization request message; the operations engine of the processing network computer may be configured to cause the authorization request message to be declined when the risk score equals or exceeds a threshold value; the particular operations performed with the historical transaction data obtained may vary based on the particular type of transactions and context in which the transaction are performed); and transmit the optimized authorization request message to an authorizing party (Paragraphs 0076-0077 teach the operations engine may be configured to forward the authorization request message to another system for further processing; if the authorization request message is forwarded (e.g., due to the risk score being below a threshold value), it may be forwarded to the authorizing entity computer for further processing, wherein the authorizing entity computer may grant or decline the authorization request based on traditional transaction processing associated with authorizing entities).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the base invention in Misra, which teaches using a historical transaction database to train a neural network to mitigate false declines, to incorporate the teachings of Song to generate an optimized authorization request message for the current payment transaction by applying the subset of the optimization rules to the current authorization request message; and transmit the optimized authorization request message to an authorizing party since the authorizing entity computer receives authorization request messages in traditional payment networks.
There is motivation to combine Song into Misra because the operations engine may utilize the historical transaction data from the historical database to calculate a risk score. The risk score may be included independently (i.e., as a broken out, independent value) within a reported risk analysis, or may be consolidated with other risk scores attempting to identify risk based upon any suitable combination of the transaction data of the authorization request message and/or the historical transaction data associated with the account (Song Paragraph 0055). If the risk score equals or exceeds a threshold value, the operations engine may be configured to cause the authorization request message to be declined (Song Paragraph 0075).
Regarding Claim 1, Misra teaches a data optimization computer system for optimizing transaction authorization request messages directed to an authorizing party (Paragraph 0088 teaches a transaction service provider system may include a computing device, such as a server, a group of servers, and/or other like devices; transaction service provider may include and/or access one or more one or more internal and/or external databases including transaction data), the computer system comprising: a historical transaction database storing a plurality of historical transaction records associated with a respective plurality of initiated payment transactions (Paragraph 0111 teaches the transaction service provider system obtains transaction data from one or more databases for training a neural network for generating an exclude account list, updating or modifying an exclude account list, processing a transaction by comparing an account identifier associated with the transaction to an exclude account list, providing design feedback data to issuer system, and/or the like); and a data optimization computing device comprising at least one processor in communication with the historical transaction database and the merchant database (Paragraphs 0100-0101 teach when executed, software instructions stored in memory may cause the processor to perform one or more processes described herein; for example, transaction service provider system may include and/or access one or more internal and/or external databases that store transaction data associated with transactions processed and/or being processed in transaction processing network (e.g., prior or historical transactions processed via transaction service provider system, etc.)).
However, Misra does not explicitly teach a merchant database storing a first merchant identifier for identifying a first merchant registered with the optimization computer system.
Naumann from same or similar field of endeavor teaches a merchant database storing a first merchant identifier for identifying a first merchant registered with the optimization computer system (Paragraphs 0066, 0033, and 0075 teach a server computer may be configured to manage and evaluate access requests, wherein the term “access request” generally refers to a request to access a resource and may also include and access data, such as an access request identifier, a resource identifier, a timestamp, a date, a device or computer identifier, a geo-location, or any other suitable information; the access request analyzer module may further be configured to identify one of a plurality of profiles corresponding to an access request (i.e., the profiles are the different merchant profiles that are stored, and can be identified using the received access data); the access request analyzer module may use a stored mapping to do so (e.g., access data such as transaction amount, location, and/or time of day may be mapped to profiles)).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the base invention in Misra, which teaches a data optimization computer system for optimizing transaction authorization request messages directed to an authorizing party, the computer system comprising: a historical transaction database storing a plurality of historical transaction records associated with a respective plurality of initiated payment transactions; and a data optimization computing device comprising at least one processor in communication with the historical transaction database and the merchant database, to incorporate the teachings of Naumann, which teaches a merchant database storing a first merchant identifier for identifying a first merchant registered with the optimization computer system.
There is motivation to combine Naumann into Misra because the profiles may be correlated with risk. For example, payment transactions with higher values may be associated with a higher level of risk and therefore be subject to increased scrutiny (Naumann Paragraph 0075).
Regarding Claim 15, Misra teaches a computer-implemented method for optimizing transaction authorization request messages directed to an authorizing party, the method implemented using a data optimization computing device including a processor and a memory, the data optimization computing device in communication with a historical transaction database and a merchant database (Paragraphs 0103 and 0088 teach FIG. 3 is a flowchart of a process for false decline mitigation; one or more of the steps of the process may be performed (e.g., completely, partially, etc.) by transaction service provider system ); the transaction service provider may include and/or access one or more one or more internal and/or external databases including transaction data).
However, Misra does not explicitly teach a computer-implemented method for optimizing transaction authorization request messages directed to an authorizing party, the method implemented using a data optimization computing device including a processor and a memory, the data optimization computing device in communication with a merchant database.
Naumann from same or similar field of endeavor teaches a computer-implemented method for optimizing transaction authorization request messages directed to an authorizing party, the method implemented using a data optimization computing device including a processor and a memory, the data optimization computing device in communication with a merchant database (Paragraphs 0066, 0033, and 0075 teach a server computer may be configured to manage and evaluate access requests, wherein the term “access request” generally refers to a request to access a resource and may also include and access data, such as an access request identifier, a resource identifier, a timestamp, a date, a device or computer identifier, a geo-location, or any other suitable information; the access request analyzer module may further be configured to identify one of a plurality of profiles corresponding to an access request (i.e., the profiles are the different merchant profiles that are stored, and can be identified using the received access data); the access request analyzer module may use a stored mapping to do so (e.g., access data such as transaction amount, location, and/or time of day may be mapped to profiles)).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the base invention in Misra, which teaches a computer-implemented method for optimizing transaction authorization request messages directed to an authorizing party, the method implemented using a data optimization computing device including a processor and a memory, the data optimization computing device in communication with a historical transaction database and a merchant database, to incorporate the teachings of Naumann, which teaches a computer-implemented method for optimizing transaction authorization request messages directed to an authorizing party, the method implemented using a data optimization computing device including a processor and a memory, the data optimization computing device in communication with a merchant database.
There is motivation to combine Naumann into Misra because the profiles may be correlated with risk. For example, payment transactions with higher values may be associated with a higher level of risk and therefore be subject to increased scrutiny (Naumann Paragraph 0075).

Regarding Claims 2 and 16, the combination of Misra, Song, and Naumann teaches all the limitations of claims 1 and 15 above; however the combination does not explicitly teach wherein each of the historical transaction records includes an authorization request message associated with the respective plurality of initiated payment transactions.
Song further teaches wherein each of the historical transaction records includes an authorization request message associated with the respective plurality of initiated payment transactions (Paragraphs 0056 and 0061 teach the operations engine may be configured to request historical transaction data from another source such as the historical data database; for example, the operations engine may be configured to cause the processor to request historical transaction data corresponding to the account identifier included in the authorization request message for a specified time period (e.g., the last 24 hours, the last month, the last year, etc.)).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the base invention in the combination of Misra, Song, and Naumann to incorporate the further teachings of Song for each of the historical transaction records to include an authorization request message associated with the respective plurality of initiated payment transactions.
There is motivation to further combine Song into the combination of Misra, Song, and Naumann because the operations engine and/or the predictive engine may be configured to store the transaction data corresponding to the authorization request message within the historical data database such that future predictions may be based at least in part on the transaction data received in the authorization request message (Song Paragraph 0061).

Regarding Claim 3, the combination of Misra, Song, and Naumann teaches all the limitations of claim 2 above; and Misra further teaches wherein each authorization request message includes a plurality of data fields, each authorization request message data field populated with a respective value associated with the respective initiated payment transaction, and wherein each historical transaction record further includes an authorization request outcome (Paragraphs 0108 and 0144 teach transaction data includes one or more of the following: real-time or current transaction data; prior or historical transaction data; alert data (e.g., authorization data associated with authorization of a transaction before receiving agent action or outcome data associated with the transaction); fraud, agent action, and/or outcome data (e.g., transaction data associated with an indication that a transaction is a fraudulent transaction or a good transaction, which may be generated by issuer system); receiving the transaction data generated, based on the one or more CC rules, further includes receiving fraud, agent action, and/or outcome data associated with the transaction and determining that the transaction associated with the account identifier is associated with a false decline based on the fraud, agent action, and/or outcome data).

Regarding Claim 8, the combination of Misra, Song, and Naumann teaches all the limitations of claim 1 above; and Misra further teaches wherein each of the plurality of historical transaction records includes an authorizing party identifier associated therewith, and wherein the subset of optimization rules is associated with the authorizing party (Paragraphs 0110 and 0115-0116 teach transaction data includes data associated with an identifier of an issuer associated with the portable financial device to be provided to an electronic wallet application, data associated with an account identifier of an account associated with the portable financial device to be provided to an electronic wallet application, and/or the like; the transaction service provider system processes the prior or historical transaction data by determining one or more false decline variables based on the prior or historical transaction data; parameters such as a false decline false declined transaction, a true declined transaction, an account identifier, an amount of a transaction, alert data generated, based on one or more CC rules during processing of a transaction, one or more RTD rules, and/or any other parameter of the transaction data stored with historical transaction data are used to train a neural network model; the transaction service provider system generates the neural network model).

Regarding Claim 9, the combination of Misra, Song, and Naumann teaches all the limitations of claim 8 above; and Misra further teaches wherein the data optimization computing device is configured to identify the authorizing party identifier associated with the current authorization request message, the identified authorizing party being the current authorizing party (Paragraphs 0116-0117 teach the transaction service provider system generates the neural network model using machine learning techniques; in some non-limiting embodiments or aspects, the neural network model includes a classifier model that is specific to a particular issuer system, a particular account identifier, a particular group of issuer systems; when analyzing the training data, transaction service provider system may identify one or more false decline variables (e.g., one or more independent false decline variables) as predictor variables that are used to make a prediction (e.g., when analyzing the training data, etc.); for example, a subset (e.g., a proper subset) of false decline variables as predictor variables that are used to accurately predict whether a transaction will be falsely declined; the predictor variables may include one or more of the false decline variables, as discussed above, that have a significant impact on a probability of a transaction being a false decline).

Regarding Claim 10, the combination of Misra, Song, and Naumann teaches all the limitations of claim 9 above; and Misra further teaches wherein the data optimization computing device is configured to retrieve the subset of optimization rules associated with the authorizing party for the current payment transaction and generate an optimized authorization request message for the payment transaction using the optimization rules associated with the authorizing party (Paragraphs 0123, 0125, and 0128-0129 teach the transaction service provider system may process, using the trained neural network, the transaction data to generate an exclude account list (e.g., an exclude account list associated with issuer system, etc.); the transaction service provider system may provide an account identifier to issuer system for review (e.g., via issuer interface, etc.) before adding the account identifier to an exclude account list in response to the trained neural network determining, based on transaction data associated with one or more transactions of the account identifier, a probability that fails to satisfy a probability threshold; a threshold probability and/or an objective function may result in the account identifier being provided to issuer system for review in response to the probability of the transaction failing to satisfy the probability threshold; the transaction service provider system may receive subsequent transaction data and determine whether to authorize a subsequent transaction, without applying one or more RTD rules, based on an exclude account list and an account identifier associated with the subsequent transaction).

Regarding Claims 13 and 18, the combination of Misra, Song, and Naumann teaches all the limitations of claims 1 and 15 above; however the combination does not explicitly teach wherein the data optimization computing device is further configured to receive an authorization request outcome message from an authorizing party, wherein the authorization request outcome message includes an indicator of whether the optimized transaction authorization request message was approved or declined.
Song further teaches wherein the data optimization computing device is further configured to receive an authorization request outcome message from an authorizing party, wherein the authorization request outcome message includes an indicator of whether the optimized transaction authorization request message was approved or declined (Paragraph 0077 teaches the authorization request message may be further processed by the authorizing entity computer which may grant or decline the authorization request based on traditional transaction processing associated with authorizing entities; the transport computer may forward the authorization response message to the resource provider computer and/or the access device in order to indicate that the transaction was approved or declined).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the base invention in the combination of Misra, Song, and Naumann to incorporate the further teachings of Song for the data optimization computing device to be further configured to receive an authorization request outcome message from an authorizing party, wherein the authorization request outcome message includes an indicator of whether the optimized transaction authorization request message was approved or declined.
There is motivation to further combine Song into the combination of Misra, Song, and Naumann because the authorization response message may also include an authorization code, which may be a code that a credit card issuing bank returns in response to an authorization request message in an electronic message (either directly or through the transaction processing computer) to the merchant's access device (e.g. POS equipment) that indicates approval of the transaction (Song Paragraph 0036).

Regarding Claim 14, the combination of Misra, Song, and Naumann teaches all the limitations of claim 13 above; however the combination does not explicitly teach wherein the data optimization computing device is further configured to transmit the authorization request outcome message to an optimal acquirer.
Song further teaches wherein the data optimization computing device is further configured to transmit the authorization request outcome message to an optimal acquirer (Paragraph 0077 teaches an authorization response message may be provided from the authorizing entity computer and forwarded to the transport computer (i.e., acquirer) via the processing network computer).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the base invention in the combination of Misra, Song, and Naumann to incorporate the further teachings of Song for the data optimization computing device to be further configured to transmit the authorization request outcome message to an optimal acquirer.
There is motivation to further combine Song into the combination of Misra, Song, and Naumann because the transport computer may be associated with a business entity (e.g., a commercial bank) that has a business relationship with a particular resource provider (e.g., a merchant) or other entity and that may be involved in the process of transaction. The transport computer may issue and manage accounts for resource providers and exchange funds with the authorizing entity computer on behalf of the resource provider (Song Paragraph 0046).

Claims 4-7, 17, and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Misra (US 20200302450) in view of Song (US 20200151726) in further view of Naumann (US 20210243198) in further view of Hernandez-Ellsworth (US 20190228411).

Regarding Claim 4, the combination of Misra, Song, and Naumann teaches all the limitations of claim 1 above; however the combination does not explicitly teach wherein the merchant database includes stored therein at least one merchant record, wherein each at least one merchant record is associated with a respective merchant and includes a plurality of a merchant data fields associated with a transaction authorization request message generated by the merchant.
Hernandez-Ellsworth from same or similar field of endeavor teaches wherein the merchant database includes stored therein at least one merchant record, wherein each at least one merchant record is associated with a respective merchant and includes a plurality of a merchant data fields associated with a transaction authorization request message generated by the merchant (Paragraphs 0029 and 0034 teach a computing device includes a processor and a database;  the processor may receive a merchant authorization message and may extract, from this authorization message, a merchant name, a merchant identifier, a merchant category code (MCC), the country and state codes of the merchant's location, the merchant business-listing address, and/or the like; further, the processor may identify, from this merchant name, a portion consistent with a system identification and/or a portion consistent with a type of payment terminal; one or more first devices may transmit a plurality of merchant authorization messages to the processor; each of the plurality of merchant authorization messages includes a merchant name and/or a merchant category code).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the base invention in the combination of Misra, Song, and Naumann to incorporate the teachings of Hernandez-Ellsworth for the merchant database to include stored therein at least one merchant record, wherein each at least one merchant record is associated with a respective merchant and includes a plurality of a merchant data fields associated with a transaction authorization request message generated by the merchant.
There is motivation to combine Hernandez-Ellsworth into the combination of Misra, Song, and Naumann because having detailed improved merchant data results in improved merchant transaction processing (Hernandez-Ellsworth Paragraph 0005).

Regarding Claim 5, the combination of Misra, Song, Naumann, and Hernandez-Ellsworth teaches all the limitations of claim 4 above; and Misra further teaches wherein the plurality of merchant data fields include at least one immutable data field (Paragraph 0110 teaches transaction parameters include: electronic wallet card data, an account identifier (e.g., a primary account number (PAN), etc.), transaction amount, transaction date and time, and/or the like).
However, the combination does not explicitly teach wherein the plurality of merchant data fields include at least one optimizable field, and wherein each merchant record further includes one or more acceptable values for each at least one optimizable data field. 
Hernandez-Ellsworth further teaches wherein the plurality of merchant data fields include at least one optimizable field, and wherein each merchant record further includes one or more acceptable values for each at least one optimizable data field (Paragraphs 0028, 0034, and 0046 teach the merchant authorization message may be organized in a format according to certain standards and may include a merchant name, a merchant identifier, a merchant category code (MCC), a country and/or state codes of the merchant's location, the merchant business-listing address, and/or the like; the processor extracts the respective merchant name and the respective merchant category code from each of the plurality of merchant authorization messages, identifies a first portion of the merchant name consistent with a system identification and a second portion of the merchant name consistent with a type of payment terminal, then removes the first portion of the merchant name consistent with a system identification and the second portion of the merchant name consistent with a type of payment terminal; next, the computing device can group each of the plurality of retrieved entries based on the updated respective merchant name matching at least a portion of the name data and/or the updated respective merchant name matching at least a portion of the updated website address data; then, for each grouped plurality of entries, computing device can generate an umbrella merchant name based on each of the respective updated merchant names of the grouped plurality of entries).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the base invention in the combination of Misra, Song, Naumann, and Hernandez-Ellsworth to incorporate the further teachings of Hernandez-Ellsworth for the plurality of merchant data fields to include at least one optimizable field, and wherein each merchant record further includes one or more acceptable values for each at least one optimizable data field.
There is motivation to further combine Hernandez-Ellsworth into the combination of Misra, Song, Naumann, and Hernandez-Ellsworth because for each grouped plurality of entries, the processor generates an umbrella merchant name based on each of the updated respective merchant names of the grouped plurality of entries. The umbrella merchant name may be associated with each of the grouped plurality of entries (Hernandez-Ellsworth Paragraph 0011). The umbrella merchant name helps mitigate false declines by removing unnecessary data from the merchant name that the authorizing computer may not recognize. 

Regarding Claim 6, the combination of Misra, Song, Naumann, and Hernandez-Ellsworth teaches all the limitations of claim 5 above; however the combination does not explicitly teach wherein each optimization rule includes one or more steps to identify an optimal value from the acceptable values.
Hernandez-Ellsworth further teaches wherein each optimization rule includes one or more steps to identify an optimal value from the acceptable values (Paragraphs 0034 and 0046 teach the processor extracts the respective merchant name and the respective merchant category code from each of the plurality of merchant authorization messages; the computing device can then group each of the plurality of retrieved entries based on the updated respective merchant name (i.e., optimal value) matching at least a portion of the name data and/or the updated respective merchant name matching at least a portion of the updated website address data; then, for each grouped plurality of entries, the computing device can generate an umbrella merchant name based on each of the respective updated merchant names of the grouped plurality of entries; an umbrella merchant name may be based on common aspects of each of the respective updated merchant names).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the base invention in the combination of Misra, Song, Naumann, and Hernandez-Ellsworth to incorporate the further teachings of Hernandez-Ellsworth for each optimization rule to include one or more steps to identify an optimal value from the acceptable values.
There is motivation to further combine Hernandez-Ellsworth into the combination of Misra, Song, Naumann, and Hernandez-Ellsworth because of the same reasons listed above for claim 5.

Regarding Claim 20, the combination of Misra and Song teaches all the limitations of claim 19 above; however the combination does not explicitly teach access a merchant database, the merchant database including stored therein at least one merchant record, wherein each at least one merchant record is associated with a respective merchant and includes a plurality of merchant data fields associated with a transaction authorization request message generated by the merchant, the plurality of merchant data fields include at least one immutable data field.
Naumann from same or similar field of endeavor teaches access a merchant database, the merchant database including stored therein at least one merchant record, wherein each at least one merchant record is associated with a respective merchant and includes a plurality of merchant data fields associated with a transaction authorization request message generated by the merchant, the plurality of merchant data fields include at least one immutable data field (Paragraphs 0075 and 0180 teach the access request analyzer module may be configured to identify one of a plurality of profiles corresponding to an access request; the access request analyzer module may use a stored mapping to do so; for example, access data such as transaction amount, location, and/or time of day may be mapped to profiles; the access request analyzer module may select a profile for the access request or assign access requests to predefined profiles based on the access data; for example, purchases over $10,000 may correspond to a first profile, purchases under $100 may correspond to a second profile, and purchases between $100 and $10,000 may correspond to a third profile; as other examples, profiles may correspond to location, characteristics of the party requesting access to the resource, a time of day, and/or the like).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the base invention in the combination of Misra and Song to incorporate the teachings of Naumann to access a merchant database, the merchant database including stored therein at least one merchant record, wherein each at least one merchant record is associated with a respective merchant and includes a plurality of merchant data fields associated with a transaction authorization request message generated by the merchant, the plurality of merchant data fields include at least one immutable data field.
There is motivation to combine Naumann into the combination of Misra and Song because the profiles may be correlated with risk. For example, payment transactions with higher values may be associated with a higher level of risk and therefore be subject to increased scrutiny (Naumann Paragraph 0075).
However, the combination of Misra, Song, and Naumann does not explicitly teach access a merchant database, the merchant database including stored therein at least one merchant record, wherein each at least one merchant record is associated with a respective merchant and includes a plurality of merchant data fields associated with a transaction authorization request message generated by the merchant, the plurality of merchant data fields include at least one optimizable field, and each merchant record further includes one or more acceptable values for each at least one optimizable data field.
Hernandez-Ellsworth from same or similar field of endeavor teaches access a merchant database, the merchant database including stored therein at least one merchant record, wherein each at least one merchant record is associated with a respective merchant and includes a plurality of merchant data fields associated with a transaction authorization request message generated by the merchant, the plurality of merchant data fields include at least one optimizable field, and each merchant record further includes one or more acceptable values for each at least one optimizable data field (Paragraphs 0034, 0041, and 0047 teach the processor extracts the respective merchant name and the respective merchant category code from each of the plurality of merchant authorization messages, identifies, from each respective merchant name, a first portion of the merchant name consistent with a system identification and a second portion of the merchant name consistent with a type of payment terminal, and removes, from each respective merchant name, the first portion of the merchant name consistent with a system identification and the second portion of the merchant name consistent with a type of payment terminal; the computing device can then determine the merchant category similarity score, and if the computing device can update the merchant category field to include data representative of the respective merchant category field; the computing device may further associate the respective umbrella merchant name with each of the grouped plurality of entries and then generate a dataset that includes the respective umbrella merchant name and each of the grouped plurality of entries, then store the dataset within database).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the base invention in the combination of Misra, Song, and Naumann to incorporate the teachings of Hernandez-Ellsworth to access a merchant database, the merchant database including stored therein at least one merchant record, wherein each at least one merchant record is associated with a respective merchant and includes a plurality of merchant data fields associated with a transaction authorization request message generated by the merchant, the plurality of merchant data fields include at least one optimizable field, and each merchant record further includes one or more acceptable values for each at least one optimizable data field.
There is motivation to combine Hernandez-Ellsworth into the combination of Misra, Song, and Naumann because of the same reasons listed above for claim 5. 

Regarding Claims 7 and 21, the combination of Misra, Song, Naumann, and Hernandez-Ellsworth teaches all the limitations of claims 6 and 20 above; and Misra further teaches wherein the optimized authorization request message includes the immutable data fields populated with a current value (Paragraphs 0128 and 0142 teach receiving subsequent transaction data (e.g., a PAN, etc.) associated with a subsequent transaction for an account identifier; in response to determining that an account identifier is not included in an exclude account list, the transaction service provider system processes a transaction using one or more RTD rules; in such an example, the transaction service provider system may process the transaction associated with the account identifier that is processed in transaction processing network before the subsequent transaction using the one or more RTD rules). 
However, the combination does not explicitly teach wherein the set of optimization rules identifies the respective optimal value to populate each of the optimizable data fields, and wherein the optimized authorization request message includes the optimizable dataPATENT fields populated with the optimal values and the immutable data fields populated with a current value.
Hernandez-Ellsworth further teaches wherein the set of optimization rules identifies the respective optimal value to populate each of the optimizable data fields, and wherein the optimized authorization request message includes the optimizable dataPATENT fields populated with the optimal values and the immutable data fields populated with a current value (Paragraphs 0040 teaches the computing device can sort the plurality of entries by relevance score and associate the updated merchant name with the entry from the plurality of entries having the highest relevance score; the computing device can generate a dataset including the updated merchant name and, from the particular entry of the plurality of entries having the highest relevance score, the geography field containing geographic data representative of the geographic location and the merchant category field containing the merchant category data; the computing device can compare the merchant category data to a pre-defined list of merchant categories; if the merchant category data is not an exact match of an entry of the pre-defined list of merchant categories, the computing device determines the merchant category based on the entry from the pre-defined list having the most similarity to the merchant category data, and updates the merchant category data to be representative of the entry of the pre-defined list having the most similarity to the merchant category data).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the base invention in the combination of Misra, Song, Naumann, and Hernandez-Ellsworth to incorporate the further teachings of Hernandez-Ellsworth for the set of optimization rules to identify the respective optimal value to populate each of the optimizable data fields, and wherein the optimized authorization request message includes the optimizable dataPATENT fields populated with the optimal values and the immutable data fields populated with a current value.
There is motivation to further combine Hernandez-Ellsworth into the combination of Misra, Song, Naumann, and Hernandez-Ellsworth because of the same reasons listed above for claim 5.

Regarding Claim 17, the combination of Misra, Song, and Naumann teaches all the limitations of claim 15 above; however the combination does not explicitly teach storing at least one merchant record in the merchant database, wherein each at least one merchant record is associated with a respective merchant and includes a plurality of merchant data fields associated with a transaction authorization request message generated by the merchant, wherein the plurality of merchant data fields include at least one immutable data field.
Naumann further teaches storing at least one merchant record in the merchant database, wherein each at least one merchant record is associated with a respective merchant and includes a plurality of merchant data fields associated with a transaction authorization request message generated by the merchant, wherein the plurality of merchant data fields include at least one immutable data field (Paragraphs 0075 and 0180 teach the access request analyzer module may be configured to identify one of a plurality of profiles corresponding to an access request; the access request analyzer module may use a stored mapping to do so; for example, access data such as transaction amount, location, and/or time of day may be mapped to profiles; the access request analyzer module may select a profile for the access request or assign access requests to predefined profiles based on the access data; for example, purchases over $10,000 may correspond to a first profile, purchases under $100 may correspond to a second profile, and purchases between $100 and $10,000 may correspond to a third profile; as other examples, profiles may correspond to location, characteristics of the party requesting access to the resource, a time of day, and/or the like).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the base invention in the combination of Misra, Song, and Naumann to incorporate the further teachings of Naumann to store at least one merchant record in the merchant database, wherein each at least one merchant record is associated with a respective merchant and includes a plurality of merchant data fields associated with a transaction authorization request message generated by the merchant, wherein the plurality of merchant data fields include at least one immutable data field.
There is motivation to further combine Naumann into the combination of Misra, Song, and Naumann because the profiles may be correlated with risk. For example, payment transactions with higher values may be associated with a higher level of risk and therefore be subject to increased scrutiny (Naumann Paragraph 0075).
However, the combination of Misra, Song, and Naumann does not explicitly teach wherein the plurality of merchant data fields include at least one optimizable field, and wherein each merchant record further includes one or more acceptable values for each at least one optimizable data field.
Hernandez-Ellsworth from same or similar field of endeavor teaches wherein the plurality of merchant data fields include at least one optimizable field, and wherein each merchant record further includes one or more acceptable values for each at least one optimizable data field (Paragraphs 0034, 0041, and 0047 teach the processor extracts the respective merchant name and the respective merchant category code from each of the plurality of merchant authorization messages, identifies, from each respective merchant name, a first portion of the merchant name consistent with a system identification and a second portion of the merchant name consistent with a type of payment terminal, and removes, from each respective merchant name, the first portion of the merchant name consistent with a system identification and the second portion of the merchant name consistent with a type of payment terminal; the computing device can then determine the merchant category similarity score, and if the computing device can update the merchant category field to include data representative of the respective merchant category field; the computing device may further associate the respective umbrella merchant name with each of the grouped plurality of entries and then generate a dataset that includes the respective umbrella merchant name and each of the grouped plurality of entries, then store the dataset within database).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the base invention in the combination of Misra, Song, and Naumann to incorporate the teachings of Hernandez-Ellsworth for the plurality of merchant data fields to include at least one optimizable field, and wherein each merchant record further includes one or more acceptable values for each at least one optimizable data field.
There is motivation to combine Hernandez-Ellsworth into the combination of Misra, Song, and Naumann because of the same reasons listed above for claim 5.

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Misra (US 20200302450) in view of Song (US 20200151726) in further view of Naumann (US 20210243198) in further view of Misra (US 20210103927).

Regarding Claim 11, the combination of Misra, Song, and Naumann teaches all the limitations of claim 1 above; however the combination does not explicitly teach wherein each of the plurality of historical transaction records includes an acquirer identifier of a respective acquirer associated with each respective initiated payment transaction.
Misra ‘927 from same or similar field of endeavor teaches wherein each of the plurality of historical transaction records includes an acquirer identifier of a respective acquirer associated with each respective initiated payment transaction (Paragraphs 0065-0069 teaches simulation results may be based on historical transaction data; non-limiting embodiments or aspects enable asynchronous calls to the historical transaction data database, such that the updated simulation result may be generated and displayed in near real-time relative to the user input; the historical transaction data in the historical transaction database may be stored in a column-oriented data structure which enables the updated simulation data to be generated faster than was previously available in existing systems; the proposed fraud detection rule may include a plurality of parameters or rules associated with the same parameter, such that the proposed fraud detection rule includes a plurality of rule segments, each rule segment associated with at least one of the plurality of parameters; the parameter may be associated with a data element from ISO 8583 (see Table 1 below) or any other data parameter used and/or generated by the electronic payment processing network to process electronic payment transactions (e.g., a parameter may be a acquiring institution identification code)).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the base invention in the combination of Misra, Song, and Naumann to incorporate the teachings of Misra ‘927 for each of the plurality of historical transaction records to include an acquirer identifier of a respective acquirer associated with each respective initiated payment transaction.
There is motivation to combine Misra ‘927 into the combination of Misra, Song, and Naumann because the proposed fraud detection rule may include at least one parameter which may be analyzed during processing of an electronic payment transaction over an electronic payment processing network as a potential indicator of a fraudulent payment transaction. This provides constantly updated simulation results at the same time the fraud rules is being authored and/or refined (Misra ‘927 Paragraphs 0065-0066).

Regarding Claim 12, the combination of Misra, Song, Naumann, and Misra ‘927 teaches all the limitations of claim 11 above; however the combination does not explicitly teach wherein the data optimization computing device is configured to generate a second subset of the set of optimization rules, wherein the second subset of optimization rules identifies an optimal acquirer to transmit the optimized transaction authorization request message.
Misra ‘927 further teaches wherein the data optimization computing device is configured to generate a second subset of the set of optimization rules, wherein the second subset of optimization rules identifies an optimal acquirer to transmit the optimized transaction authorization request message (Paragraphs 0067-0069 and 0094 teach the proposed fraud detection rule may include at least one parameter which may be analyzed during processing of an electronic payment transaction over an electronic payment processing network as a potential indicator of a fraudulent payment transaction; the proposed fraud detection rule may include a plurality of parameters or rules associated with the same parameter, such that the proposed fraud detection rule includes a plurality of rule segments, each rule segment associated with at least one of the plurality of parameters; the parameter of the proposed fraud detection rule may include any parameter suitable for potentially detecting a fraudulent payment transaction. The parameter may be associated with a data element from ISO 8583 (see Table 1 below) or any other data parameter used and/or generated by the electronic payment processing network to process electronic payment transactions (e.g., a parameter may be a acquiring institution identification code); the proposed fraud detection rule may specify certain parameters, certain values or ranges of values of a parameter that may be an indicator of potential fraud; the simulation processor may communicate the proposed fraud detection rule to the electronic payment processing network to cause the proposed fraud detection rule to be implemented for payment transactions; the simulation processor may communicate the proposed fraud detection rule for implementation to at least one of the following systems operating in the electronic payment processing network: an acquirer system operated by or on behalf of an acquirer, and the like).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the base invention in the combination of Misra, Song, Naumann, and Misra ‘927 to incorporate the further teachings of Misra ‘927 for the data optimization computing device to be configured to generate a second subset of the set of optimization rules, wherein the second subset of optimization rules identifies an optimal acquirer to transmit the optimized transaction authorization request message.
There is motivation to further combine Misra ‘927 into the combination of Misra, Song, Naumann, and Misra ‘927 because of the same reasons listed above for claim 11.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Zhang et al. (US 20200314101) teaches a system and method for scoring an interaction using an analytical model and authorization decisions. The method includes receiving from an access device an authorization request message for an interaction between a user and a resource provider. An analytical model comprising a neural network with at least one long short-term memory determines a score based on data in the authorization request message. The analytical model was formed using interaction data from prior authorization request messages, and authorization response messages from an authorizing computer. The authorization request message and the score is transmitted to the authorizing computer and an authorization response message, including an indication of whether the interaction was approved or declined, is received. Then the analytical model is updated based upon data in the authorization request message and the indication in the authorization response message to form an updated analytical model.
Zhang et al. (US 20200058031) teaches updates to a payment card of the specific card user that will affect subsequent payments to the COF merchants has occurred are detected based on receiving a notification from an issuer processor. In response, payment credentials can be automatically updated with the COF merchants for the specific card user.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY JONES whose telephone number is (469)295-9137.  The examiner can normally be reached on 7:30 am - 5:30 pm CST (M-Th).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached at (571) 270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/COURTNEY P JONES/Examiner, Art Unit 3685